THOMAS, Justice,
concurring.
The court in this case has concluded that the district court had the authority to impose reasonable conditions on the payment of Hanberg’s claim. The approved condition was that he enter an alcohol detoxification program in order to continue to receive benefits. I agree that the benefits properly were terminated, but I would place that simply upon the statutory ground found in § 27-12-412, W.S.1977 (June, 1983 Rev.), that the continued use of alcohol manifested persistence “in an unsanitary or injurious practice which tends to imperil or retard his recovery * * The district court certainly was justified in terminating the benefits for that reason, but, while commendable, the continuation of benefits premised upon a condition that Hanberg enroll in an alcohol detoxification program, in my judgment, adds to the authority of the district court set forth in the statute and, substantially, constitutes an amendment of the statute. While we have a rule that we liberally interpret the workers’ compensation statutes, we also recognize that we do not have the authority to amend those statutes. LoSasso v. Braun, Wyo., 386 P.2d 630 (1963); Barber v. State Highway Commission, 80 Wyo. 340, 342 P.2d 723 (1959). Consequently, I agree with terminating the benefits, but I would not approve the imposition of the condition for continuing them.